Exhibit 4.1 NOT VALID UNLESS COUNTERSIGNED BY TRANSFER AGENT INCORPORATED UNDER THE LAWS OF THE STATE OF MINNESOTA CUSIP NO. 665 AUTHORIZED COMMON STOCK: 95,000,000 SHARES PAR VALUE: $0.001 THIS CERTIFIES THAT IS THE RECORD HOLDER OF Shares of Northern Oil & Gas, Inc. Common Stock transferable on the books of the Corporation in person or by duly authorized attorney upon surrender of this Certificate properly endorsed. This Certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. Witness the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers. Dated: Countersigned: Standard Registrar & Transfer Company, Inc. By 12528 South 1840 East Authorized Signature Draper, Utah 84020
